PER CURIAM.
Appellant filed suit at law in the Circuit Court of Jefferson County, Bessemer Division, to recover possession of an urban lot with improvements. The case was transferred to the Equity Division on motion of appellee, where a final decree was enrolled that fastened an equitable lien on *254the lot and improvements for repairs which appellee made. This appeal is from the final decree.
, There are only three assignments of error. Appellant, in his brief, makes no specific reference to either. The brief ■contains a statement of the case which is repetitious of the assignments of error; also a statement of facts, although none of the oral testimony taken before the trial court appears in the transcript. Under the title “Propositions of Law,” not a single case or authority is cited. Likewise, under “Argument” not a single case or authority is cited.
There appears no ruling on appellant’s demurrer to the motion to transfer the case to the equity side of the docket. In the absence of a ruling on the demurrer, this court will not review the assignment relating thereto. Cash v. Usrey, 278 Ala. 313, 178 So.2d 91(2).
Appellant’s brief is insufficient.because it makes some general, propositions, but fails to make specific application to the ruling assigned as error. The court cannot be put to a search for error not specifically assigned and argued in brief. Lee v. Belcher, 276 Ala. 384, 162 So.2d 478 (1-3) ; Schneider v. Southern Cotton Oil Company, 204 Ala. 614, 87 So. 97(1).
Appellant’s brief being inadequate ■ and failing to comport with Rule 9, Supreme Court Rules, Title 7, Recompiled Code, 1958, Appendix, the decree of the court is affirmed.
The foregoing opinion was prepared by B. W. Simmons, Supernumerary Circuit Judge, and was adopted by the Court as its opinion.
Affirmed.
' LIVINGSTON, C. J., and LAWSON, MERRILL and HARWOOD, JJ., concur.